Citation Nr: 0210378	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  01-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of service connection for a 
neuropsychiatric disorder from July 25, 1972.

(The issue of whether a June 1977 decision of the Board of 
Veterans' Appeals denying restoration of service connection 
for psychosis should be revised on the grounds of clear and 
unmistakable error was addressed in a previous decision.) 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.  The appellant is the veteran's spouse and legal 
custodian.  This appeal arises from a July 2000 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).


FINDINGS OF FACT

1.  The appellant has alleged that service connection for a 
neuropsychiatric disorder should be restored from July 25, 
1972.

2.  The June 1975 rating decision that severed service 
connection for a psychosis was subsumed by a June 1977 Board 
decision that denied entitlement to restoration of service 
connection for a psychosis.  A recently issued Board decision 
found that the June 1977 did not contain clear and 
unmistakable error (CUE).

3.  A final May 2000 Board decision determined that the April 
1992 rating decision granting service connection for post-
traumatic stress disorder and assigning an effective date of 
July 11, 1991, for that award, did not contain CUE.



CONCLUSION OF LAW

The veteran's claim for restoration of service connection for 
a neuropsychiatric disorder from July 25, 1972, lacks legal 
merit.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 
3.105(a), 20.1104 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran served on active duty in the United States Army 
from June 1968 to February 1970.  In July 1972, he filed his 
original claim for VA disability compensation and/or pension 
benefits.  He claimed service connection for, inter alia, a 
"nerves" disorder.  Service connection for a nervous disorder 
was denied by the New York, New York-RO in December 1972.  In 
response, the veteran filed a timely notice of disagreement 
in January 1973 expressing dissatisfaction with the RO's 
decision denying this claim, and following issuance of a 
statement of the case, he perfected an appeal to the Board as 
to this claim in June 1973.  The case was remanded by the 
Board in December 1973, but following completion of the 
development ordered by the Board on remand, the New York-RO 
granted service connection for a nervous disorder, described 
as schizophrenia, undifferentiated type, by rating decision 
in August 1974.  A disability rating of 50 percent was 
assigned for the veteran's schizophrenia effective from the 
date of receipt of his original claim, July 25, 1972.  

The veteran subsequently filed a notice of disagreement in 
September 1974 with regard to the 50 percent rating assigned 
for his schizophrenia; however, before further appellate 
processing of this appeal could be accomplished, the San 
Juan-RO took jurisdiction over the case in November 1974 and 
determined that the grant of service connection for the 
nervous disorder by the August 1974 rating decision was 
clearly and unmistakably erroneous pursuant to its authority 
to revise decisions under VAR 1105(D) (presently codified at 
38 C.F.R. § 3.105(d)).  As a result, a rating decision was 
issued in February 1975 to initiate a proposed severance of 
service connection for the veteran's schizophrenia.  
Thereafter, a rating decision issued in June 1975 implemented 
the severance action.  The veteran perfected an appeal as to 
this decision, but the RO's decision was affirmed by decision 
of the Board in June 1977; specifically, the Board denied 
restoration of service connection for a psychosis.  

Following the Board's decision, the veteran made a number of 
attempts between 1978 and 1980 to have his restoration claim 
reconsidered by the Board and/or reopened at the RO level, 
but he was advised by letter that no further action would be 
taken unless he submitted new and material evidence.  No 
additional action was taken by the veteran with regard to the 
above until July 11, 1991, when the RO received a "Statement 
in Support of Claim," VA Form 21-4138, in which he requested 
consideration of a claim of entitlement to service connection 
for PTSD.  In support of his claim, he submitted along with 
his Form 21-4138 the report of a psychiatric examination 
conducted by a Dr. R. Correa Grau in June 1991.  Dr. Correa 
Grau's report indicated that the veteran had PTSD.  
Thereafter, the veteran was examined by VA for compensation 
purposes in January 1992 by a board of two psychiatrists who 
also agreed that the correct diagnosis was PTSD.  As a 
result, the RO granted service connection for PTSD by rating 
decision in April 1992.  A 30 percent disability rating was 
originally assigned effective from the date of receipt of his 
claim, July 11, 1991, but a subsequent rating decision issued 
in August 1993, awarded a 100 percent rating for the 
veteran's PTSD effective from July 11, 1991.  The 100 percent 
rating was confirmed and continued by rating decision in 
November 1993.  At that time, the RO reviewed documents 
received from the Social Security Administration (SSA) in 
October 1993 which indicated that the veteran had been 
awarded disability benefits from that agency in 1973 due to 
schizophrenic reaction, undifferentiated type.  

An unappealed Board deicsion dated in May 2000 found that the 
April 1992 rating decision granting service connection for 
post-traumatic stress disorder and assigning an effective 
date of July 11, 1991, for that award, did not contain CUE.  
A recently issued decision of the Board determined that the 
June 1977 Board decision did not contain CUE.


Legal Analysis

Pertinent law provides that previous determinations, which 
are final and binding, will be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended. 38 C.F.R. § 3.105(a).  When the Board affirms a 
decision of a RO, the RO determination "is subsumed by the 
final appellate decision" pursuant to 38 C.F.R. § 20.1104.  
Thus, the RO decision is not reviewable for CUE, because it 
merges with the Board's decision and ceases to have any 
independent effect once the Board has rendered a final 
decision.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit held 
that section 3.105(a) applies only to RO decisions, and not 
to Board decisions.  In so holding, the Court noted that to 
hold otherwise would permit an inferior tribunal, e.g., a 
regional office, to collaterally review the actions of a 
superior one, i.e., the Board.  Id. at 1526.  Subsequently, 
in Duran v. Brown, 7 Vet. App. 216, 224 (1994), the Court of 
Appeals for Veterans Claims held that an RO decision 
"appealed to and affirmed by the Board" was thus "subsumed by 
the Board's decision," and could not be attacked on CUE 
grounds.  See Donovan v. Gober, 10 Vet. App. 404(1997), aff'd 
sub nom Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 1255 (1999).

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the law, and 
not the evidence, is dispositive with regard to the veteran's 
claim for restoration of service connection for a 
neuropsychiatric disorder from July 25, 1972.

The Board notes that, under 38 C.F.R. § 20.1104, the June 
1975 rating decision was subsumed in the subsequent, final 
Board decision in June 1977, which affirmed the RO's rating 
decision.  Because the June 1975 rating decision was subsumed 
by the June 1977 Board decision, the rating decision is not 
subject to a claim that it involved CUE.  And, as noted 
above, the Board has recently determined that the June 1977 
Board decision did not contain CUE.  Consequently, the 
veteran's claim for restoration of service connection for a 
psychiatric disorder from July 25, 1972, which necessarily 
involves an allegation that there was clear and unmistakable 
error in the June 1975 rating decision, must be denied.  See 
38 C.F.R. § 20.1104 (2001).

Accordingly, as a matter of law, none of the VA decisions 
which preceded the Board's June 1977 decision, and which 
addressed the issue of entitlement to service connection for 
a psychiatric disorder, can be challenged on the basis of 
CUE.  See 38 U.S.C.A. § 7104 (West 1991); VAOGCPREC 14-95 
(1995).

The Board is bound by the applicable law and regulations of 
the Department.  38 U.S.C.A. § 7104(c) (West 1991).  Where 
the law and not the evidence is dispositive of the issue 
before the Board, as in this case, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appeal as to this issue 
must fail.

In this regard, the Board is aware that the appellant has 
argued that she has submitted new and material evidence to 
reopen the previous final decisions denying restoration of 
service connection to 1972.  However, the nature of the 
appellant's claim necessarily involves an allegation of CUE, 
and final Board decisions noted above have determined that 
there was no CUE in the June 1977 Board decision or the April 
1992 rating decision.  Since review for CUE must be based on 
the record and the law that existed when the decision in 
question was made, any "new" evidence would by definition 
not be "material" to the question at hand.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of the benefits sought.



ORDER

The appeal is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

